Citation Nr: 0915510	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
compensation benefits in the amount of $6,354.87.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the RO's 
Committee on Waivers and Compromises in Waco, Texas, which 
denied the Veteran's request for waiver of the recovery of an 
overpayment of compensation benefits in the calculated amount 
of $6,354.87.

This case was previously before the Board in May 2007 and was 
remanded for more development.  The Veteran indicated on his 
September 2007 VA Form 9 that he wished to testify at a Board 
hearing in Washington, DC.  A Central Office hearing was 
scheduled for March 2008 and the Veteran was provided notice 
of this hearing in January 2008.  However, the Veteran failed 
to report to the scheduled hearing and failed to explain his 
absence.  Therefore, the Board hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1. The Veteran received additional dependency benefits for 
his step-children, with whom he was not living, from August 
24, 2002 to July 31, 2003, resulting in an overpayment of 
$2,187.27.  The Veteran also received his full disability 
benefits from June 1, 2003 to October 31, 2003 even though he 
was incarcerated on April 13, 2003, resulting in an 
overpayment of $4,167.60.  Thus, the total overpayment is 
$6,354.87.

2. The overpayment in question was not due to fraud, 
misrepresentation, and/or bad faith by the Veteran.

3.  Collection of the overpayment would not be against equity 
and good conscience.


CONCLUSION OF LAW

The Veteran is not entitled to waiver of recovery of the 
overpayment of VA dependency compensation and disability 
benefits in the amount of $6,354.87. 38 U.S.C.A. § 3562 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.667, 3.707, 
21.3023 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Prior to his military service, the Veteran was married twice; 
to D.L.G. from February 1964 to May 1965 and to J.A. from 
July 1965 to May 1969.  It appears that the Veteran had two 
sons as a result of his second marriage, J.A.M. and M.R.M.  
The Veteran entered military service prior to his second 
divorce becoming finalized in May 1969.  During his military 
service in September 1970 the Veteran was involved in a booby 
trap and received a fragment wound to the left eye.  Upon his 
discharge from service, the Veteran was awarded a 90 percent 
disability rating, effective February 6, 1971.  He was 
subsequently awarded a total disability rating based on 
individual unemployability in March 1971. The Veteran married 
his third wife, M.L.R., in October 1972.  They had one son, 
A.I.R. born prior to the marriage in August 1972.  In 
approximately November 1972 the Veteran began receiving 
additional benefits for his new wife and three sons.  Another 
son, J.D.M., was born in February 1976 and the Veteran began 
receiving additional benefits for J.D.M. shortly thereafter.   

In July 1976 the Veteran shot and killed his third wife, 
M.L.R.  He was incarcerated beginning in February 1977.  On 
October 1, 1980, the law governing payment of benefits to 
veterans and other beneficiaries imprisoned in a Federal, 
State, or local penal institution for the conviction of a 
felony changed, providing that disability compensation from 
VA would be reduced to the 10 percent rate for any veteran 
with an evaluation of 20 percent or greater, effective the 
61st day of confinement.  In a May 1981 letter the Veteran 
was advised that he was limited to the 10 percent rate of 
compensation due to his incarcerated status.  The Veteran 
disagreed with this reduction of benefits and by letter dated 
in May 1982 the Veteran was advised that he was improperly 
reduced to the 10 percent rate based on a misinterpretation 
of the law.  Since the Veteran was incarcerated in February 
1977 before the law was passed in October 1980, his benefits 
were protected at the 90 percent rate.  His award was amended 
to pay him his full benefits retroactively.  

The Veteran married his fourth wife, A.J.M. in February 1993 
and soon thereafter the Veteran began receiving additional 
benefits for his new wife and three step-children, C.S.R., 
B.D.R., C.W.R.

On August 22, 2002 the Veteran was incarcerated.  In October 
2002 the Veteran's spouse notified VA of the Veteran's 
incarceration and requested an apportionment of the Veteran's 
benefits.  In a December 2002 Report of Contact, VA confirmed 
the Veteran's incarceration date but was notified that the 
Veteran had not yet been convicted.  A March 2003 Report of 
Contact shows that the Veteran had still not yet been 
convicted.  

In a statement received in March 2003, the Veteran reported 
that he was still married; however, his three step-children 
had left his home in August 2002 and he had not seen them 
since.  He requested that his benefits be adjusted.  In a 
March 2003 letter, the RO notified that Veteran that his 
benefits would be reduced to reflect the fact that his 
stepchildren were no longer in his household.  The Veteran 
was given 60 days to respond to this notice and present 
information or evidence in support of his claim that the 
reduction was improper.  In August 2003, the RO notified the 
Veteran that his benefits were adjusted, as of August 2002.  

The Veteran was convicted on April 14, 2003.  

In an August 2003 letter, the RO notified the Veteran that 
they were proposing to reduce his disability compensation to 
the 10 percent rate due to his felony conviction and 
incarceration.  The Veteran was given 60 days to respond to 
this notice and present information or evidence in support of 
his claim that the reduction was improper.  At this time, the 
Veteran had a total combined rating of 90 percent.  In a 
November 2003 letter, the RO notified the Veteran that his 
compensation benefits were reduced to the 10 percent rate due 
to his felony conviction and incarceration effective June 13, 
2003, which was the 61st day after his felony conviction.

Analysis

The Veteran maintains that he has earned his disability 
benefits and that they should not be taken away from him.  
The Veteran also maintains that forcing him to repay the 
overpayment would cause him undue financial hardship.  
However, as above, the Veteran is presently incarcerated.   

The validity of the debt is not currently at issue.  In a May 
2007 decision the Board found that the reduction of 
compensation benefits due to incarceration was proper.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Thus, the 
issue in this case is limited to the request for waiver. 

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience." 38 U.S.C.A. § 
5302(a); 38 C.F.R. §§ 1.962, 1.963(a).  Under the criteria 
set out in 38 U.S.C.A. § 5302(c), the law precludes a waiver 
of recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the veteran a waiver, the Board must first 
determine whether there was an indication of fraud, 
misrepresentation, or bad faith on his part in connection 
with the claim.

Concerning this preliminary determination, the Board agrees 
with the Committee's August 2004 decision and finds that the 
facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the Veteran's part in the 
creation of the overpayment in question.  There is nothing in 
the record suggesting that the Veteran tried to hide the 
status of his incarceration or mislead VA.  Indeed, the 
evidence suggests that that portion of the debt was created 
and recognized by VA only a few months after the Veteran's 
conviction.  It is clear that there was no fraud, 
misrepresentation or bad faith on the part of the Veteran.  
Therefore, waiver of indebtedness is not precluded if shown 
that it would be against the principles of equity and good 
conscience to require the appellant to repay the debt to the 
government. 38 C.F.R. §§ 1.963, 1.965.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience." 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. 38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side. Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government. Id.  In making this determination 
of whether recovery would be against equity and good 
conscience, 38 C.F.R. § 1.965(a) requires consideration of 
each of the following factors, which are not intended to be 
all inclusive: (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit. 38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The definition of fault is 
"the commission or omission of an act that directly results 
in the creation of the debt."  Veterans Benefits 
Administration Circular 20-90-5, (Feb. 12, 1990).  Fault 
should initially be considered relative to the degree of 
control the appellant had over the circumstances leading to 
the overpayment.  If control is established, even to a minor 
degree, the secondary determination is whether the 
appellant's actions were those expected of a person 
exercising a high degree of care, with due regard for the 
appellant's contractual responsibility to the government.  
The age, financial experience, and education of the appellant 
should also be considered in these determinations. 

VA regulations provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award. 38 U.S.C.A. § 5112(b); 38 C.F.R. § 
3.500(b)(1).

The Board finds that a portion of the overpayment is due 
solely to the Veteran's failure to notify VA immediately 
after his stepchildren let left the home.  The Veteran did 
not notify VA until March 2003 that his stepchildren had left 
the home in August 2002, seven months prior.  VA acted 
promptly to reduce the Veteran's benefits as soon as it 
became aware of the change in dependency status.  

The Board further finds that VA acted promptly to reduce the 
Veteran's benefits as soon as it became aware of his 
conviction.  After the Veteran's first award of compensation 
in February 1971, the RO sent him a copy of "VA Form 21-
6782" which advised the Veteran to report any change of 
address to VA immediately.  Letters to the Veteran dated in 
May 1971, December 1972, February 1973, March 1973, May 1973, 
May 1974, July 1974, March 1976, and April 1977 included 
similar VA Forms which also advised the Veteran to report any 
change of address to VA immediately.  

As above, in May 1981, the Veteran was advised that the was 
limited to the 10 percent rate of compensation due to his 
first incarceration.  However, subsequently, in May 1982 the 
Veteran was advised that he was improperly reduced to the 10 
percent rate based on a misinterpretation of the law.  Since 
he was incarcerated before the change in law, his benefits 
were protected at the 90 percent rate.  His award was amended 
to pay him his full benefits retroactively.  

Letters dated in May 1984, August 1990, May 1991, June 1993, 
and March 1994 notified the Veteran that he must report any 
incarcerations for a felony and/or that he must promptly 
report to VA any change in the status of his dependents.  The 
Veteran demonstrated knowledge of the requirements in April 
1984 when he submitted a VA Form 21-572, income-Net Worth and 
Employment Statement, in which the Veteran requested that 
apportionment for two children to their mother be terminated 
as they were living with the Veteran.    

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid. 38 C.F.R. § 3.660(a)(1).

After consideration of the record, it is clear that the 
Veteran was aware of the need to report his incarceration 
based upon felony conviction and failed to do so.  As noted 
above, the Veteran was repeatedly instructed to report any 
changes in his dependents and was previously advised that his 
benefits would be reduced upon incarceration in a penal 
institution in excess of 60 days for conviction of a felony.  
Furthermore, the Veteran knew that disability compensation 
from VA would be reduced to the 10 percent rate for any 
veteran with an evaluation of 20 percent or greater, 
effective the 61st day of confinement as he was informed of 
this during his first period of incarceration.  Finally, the 
Veteran knew that he must inform VA as to any changes in the 
status of dependents as he informed VA that two of his 
children began living with him in April 1984 so that he could 
obtain increased benefits.   

The RO first learned of the Veteran's incarceration in 
October 2002, approximately two months after his 
incarceration began, when his spouse requested an 
apportionment of his compensation benefits, indicating that 
her income was not enough to care for their family.  In 
December 2002, VA discovered that the Veteran was 
incarcerated on August 22, 2002 for a felony but was not yet 
convicted.  VA followed up a second time in March 2003 and 
was again informed that while the Veteran was still 
incarcerated he was not yet convicted.  The Veteran was 
convicted April 14, 2003.  VA became aware of this conviction 
on August 8, 2003 and promptly took steps to decrease the 
Veteran's award.  


In February 2003 correspondence the Veteran's spouse 
indicated that the Veteran was receiving additional benefits 
for his three stepchildren even though he was not living with 
them.  The Veteran notified VA of that fact in March 2003.  
VA promptly took steps to decrease the Veteran's award.  

Under these circumstances, the Board finds the Veteran's 
fault in the creation of the debt greatly outweighs any fault 
attributable to VA.  Furthermore, it does not appear that it 
would result in undue hardship for the Veteran to repay the 
overpayment as the Veteran is currently incarcerated and 
would not be deprived of the basic necessities.  Moreover, 
the Board finds that a waiver of the overpayment would result 
in an unjust enrichment to the Veteran.  The Board further 
notes that there is no evidence that the Veteran changed his 
position to his detriment due to the receipt of the 
overpayment.  He was notified of the overpayment almost 
immediately, and there is no indication that he entered into 
a new financial obligation on the basis of the receipt of 
this money as he was incarcerated at the time of the 
overpayment.  Finally, the evidence does not show that 
repayment would defeat the purpose of the benefit.  The 
original benefit was to provide for the Veteran and the 
Veteran is in no need of financial support during his 
incarceration.  The Board concludes that the equitable 
factors against a waiver outweigh those in favor of a waiver. 
Therefore, the entitlement to a waiver of the overpayment is 
not warranted.

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are not applicable to claims for waiver 
of overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  




	(CONTINUED ON NEXT PAGE)



ORDER

Waiver of recovery of disability compensation benefits in the 
calculated amount of $6,354.87 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


